Citation Nr: 1449071	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-03 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for memory loss.

2.  Entitlement to service connection for restless leg syndrome.

3.  Entitlement to service connection for breast cancer.

4.  Entitlement to service connection for cancer.

5.  Entitlement to service connection for high blood pressure.

6.  Entitlement to service connection for night sweats.

7.  Entitlement to service connection for right arm spasms.

8.  Entitlement to service connection for left arm spasms.

9.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to March 1988. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence of record is insufficient to decide the material issues of fact of the claimed disabilities pertaining to exposure to chemical hazards during service and further factual development is needed.

Service treatment records show that the Veteran had elevated blood pressure readings during the latter part of her service.  Also shown is a complaint of night sweats along with post nasal drip and nausea with a diagnosis of an upper respiratory infection.  Following service, the Veteran was diagnosed as having high blood pressure.  She also complained of having night sweats during treatment in June 2009.  As such, an examination is necessary in this case in order to determine whether the Veteran's current high blood pressure is related to service and whether she has a current disability associated with night sweats that is related to service.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for her claimed disabilities, including treatment for high blood pressure showing her initial diagnosis.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

2.  Notify the Veteran that she may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service memory loss, restless leg syndrome, breast cancer, cancer, high blood pressure, night sweats, right arm spasms, left arm spasms, and vertigo.  The Veteran should be specifically asked to provide more information regarding her claimed chemical exposure, the type of chemical she was exposed to, and the timeframe and location of exposure.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

3.  Ask the appropriate federal custodian to provide the Veteran's assigned unit history.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran. 

4.  Request from the appropriate federal custodian the level of known exposure to chemical hazards at the locations the Veteran served and with her assigned units, including during war game exercises, in accordance with M21-1MR, Part IV, Subpart II, Chapter 1, Section H (32).

5.  After completion of the foregoing, schedule the Veteran for appropriate VA examinations to determine the etiology of her high blood pressure and any currently diagnosed night sweats.  The file must be made available to the examiner for review.  

Based on examination results, the examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that high blood pressure and/or night sweats are related to active service, including the inservice elevated blood pressure readings and complaint of night sweats in August 1986 and any confirmed in-service exposure to chemical hazards.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran.

The examination report must include a complete rationale for all opinions expressed.

6.  If in-service exposure to chemical hazards is established, schedule the Veteran for appropriate VA examinations to determine the etiology of her breast cancer and any currently diagnosed memory loss, restless leg syndrome, cancer, right arm spasms, left arm spasms, and vertigo.  The file must be made available to the examiner for review.  

Based on examination results, the examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that breast cancer and any currently diagnosed memory loss, restless leg syndrome, cancer, right arm spasms, left arm spasms, and/or vertigo are related to active service, including any confirmed in-service exposure to chemical hazards.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran.

The examination report must include a complete rationale for all opinions expressed.  

7.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

